ADAMS, Circuit Judge
(dissenting):
A different understanding of the mandate of United Steelworkers of America v. Warrior & Gulf Nav. Co.1 and the application of that mandate to the present case compels this dissent.
The district court, confronted with the employer’s suit seeking damages from the union for violation of a no-strike clause, stayed that action pending arbitration.2 The majority, holding that the terms of the collective bargaining agreement did not require the employer to submit its claim to arbitration, reversed the district court. I believe that the collective bargaining agreement, read with the admonitions of Warrior & Gulf firmly in mind, requires that this dispute be submitted to arbitration. Therefore, I would affirm the district court.
As the majority points out, the arbitration clause of the collective bargaining agreement controls the determination whether or not a particular type of dispute is to be arbitrated.3 Explicit language in the agreement committing a question to arbitration or withholding it from arbitration is determinative.4 It is in the absence of such specificity that problems arise. Such is the situation here.
Warrior & Gulf states the Supreme Court’s basic understanding of Congress’ philosophy in favor of resolution of disputes through the machinery of arbitration.5
To achieve the Congressionally required end, the Supreme Court has promulgated strict rules for the interpreta*422tion of the collective bargaining agreement.
“Apart from matters that the parties specifically exclude, all of the questions on which the parties disagree must therefore come within the scope of the grievance and arbitration provisions of the collective agreement.” 6
“An order to arbitrate the particular grievance should not be denied unless it may be said with positive assurance that the arbitration clause is not susceptible of an interpretation that covers the asserted dispute. Doubts should be resolved in favor of coverage.7
“In the absence of any express provision excluding a particular grievance from arbitration, we think only the most forceful evidence of a purpose to exclude the claim from arbitration can prevail, particularly where, as here, the exclusion clause is vague and the arbitration clause quite broad.”8
Rules of contract construction applicable in a normal commercial context are to be eschewed in the interpretation of the arbitration clause of a collective bargaining agreement.9
It is against these dictates of Warrior & Gulf that the arbitration clause of the collective bargaining agreement in issue must be measured. First, Article XXIII is titled “Arbitration,” not “Grievance Procedure.”10 Second, the preamble of Article XXIII, by its terms, includes “Any difference, grievance, or dispute between the Company and the Union. .” However, as the majority points out, the procedures outlined in paragraphs A and B of Article XXIII appear to be directed towards the resolution of employee grievances. Applying “traditional principles of contract interpretation,” the majority concludes that the presence of the detailed procedure gives “positive assurance” that the arbitration clause “is not susceptible to a fair construction that the parties bound themselves to arbitrate employer grievances of the kind here involved.” I do not believe that Warrior & Gulf states that such a construction is dispositive. Rather, it appears to command that the arbitration clause be “not susceptible of an interpretation that covers the asserted dispute.” (Emphasis added). The clause in question here, I believe, is susceptible to an interpretation that would cover the matter in dispute.11
*423Under the majority’s interpretation of the arbitration clause of the collective bargaining agreement, only employee grievances would be included within the arbitration process. This would exclude all differences, grievances and disputes raised by the employer. Yet, these items are explicitly included in the arbitration Article. Such a combined construction would appear to be a limitation on the arbitration article arguably not warranted by the language of the Article. Indeed, the thrust of the preamble, as well as its specific language, indicates a more spacious role for arbitration. While the majority’s interpretation might be the better one were ordinary rules of contractual construction applicable, the teachings of Warrior & Gulf require that if an ambiguity exists, and I believe that there is such an ambiguity, the clause must be interpreted to remit the parties to arbitration.
Analysis of cases dealing with the question of the sweep of an arbitration clause reveals that there are available to drafters of ’ collective bargaining agreements an apparently limitless variety of combinations of headings, inclusions, exclusions and procedures. Detailed disr cussion of these cases is not fruitful in connection with our problem. Similarities to the present case and differences from the present case can be found in opinions holding that questions are within the arbitration clause and those holding that a question is without.12 The conclusion that may properly be drawn is that each arbitration clause must be examined independently, with the mandates of Warrior & Gulf firmly in mind. Having done this, I believe that the issue raised in the district court is within the scope of the arbitration article of the collective bargaining agreement present here.
Accordingly, I respectfully dissent.

. 363 U.S. 574, 80 S.Ct. 1347, 4 L.Ed.2d 1409 (1960).


. The damages claimed by the employer are for injury suffered from a strike occurring between November 1, 1971 and November 3, 1971.


. See Atkinson v. Sinclair Refining Co., 370 U.S. 238, 82 S.Ct. 1318, 8 L.Ed.2d 462 (1962) quoted by the majority.


. See Independent Oil Workers at Pauls-boro, N. J. v. Mobil Oil Corp., 441 F.2d 651 (3d Oir. 1971). In that ease, this Court stated that the presence of a clause which provided that “ ‘nothing in this agreement shall prevent’ application to a court of competent jurisdiction” operates as “an ‘escape’ clause which nullifies the mandatory terms of the earlier language and makes arbitration optional.” Id. at 653-654.


. United Steelworkers of America v. Warrior & Gulf Nav. Co., 363 U.S. 574, 582, 80 S.Ct. 1347, 4 L.Ed.2d 1409 (1960).


. Id. at 581, 80 S.Ct. at 1352. (Emphasis added.)


. Id. at 582-583, 80 S.Ct. at 1353. (Emphasis added.)


. Id. at 584-585, 80 S.Ct. at 1354. (Emphasis added.)


. The Supreme Court in Warrior & Gulf stated:
“In the commercial case, arbitration is the substitute for litigation. Here arbitration is the substitute for industrial strife. Since arbitration of labor disputes has quite different functions from arbitration under an ordinary commercial agreement, the hostility evinced by courts toward arbitration of commercial agreements has no place here.” Id. at 578, 80 S.Ct. at 1351.


. Compare G. T. Schjeldahl Co. v. Local Lodge 1680, International Association of Machinists, 393 F.2d 502 (1st Cir. 1968).


. To the extent that the majority relied on language in this Court’s opinion in Boeing Co. v. International Union, 370 F.2d 969 (3d Cir. 1967), for the proposition that a “fair construction” of the provision is the standard, I believe such reliance to be misplaced. First, the Supreme Court in Atkinson v. Sinclair Refining, supra, found that, regarding the arbitration clause in question there, “We think it unquestionably clear that the contract here involved is not susceptible to a construction that the company was bound to arbitrate.” 370 U.S. at 241, 82 S.Ct. at 1321. (Emphasis added.)
Moreover, this Court, in Boeing, held that “the arbitration clause is not susceptible of a construction that the plaintiff was bound to arbitrate.” 370 F.2d at 971. (Emphasis added.)


. See Atkinson & Sinclair Refining Co., 370 U.S. 238, 82 S.Ct. 1318, 8 L.Ed.2d 462 (1962); Drake Bakeries Inc. v. Local 50, American Bakery & Confectionery Workers International, 370 U.S. 254, 82 S.Ct. 1346, 8 L.Ed.2d 474 (1962); Independent Oil Workers at Paulsboro, N. J. v. Mobil Oil Co., 441 F.2d 651 (3d Cir. 1971); Boeing Co. v. International Union, 370 F.2d 969 (3d Cir. 1967) ; G. T. Schjeldahl Co. v. Local Lodge 1680, 393 F.2d 502 (1st Cir. 1968) .